
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11

EXECUTION COPY


NON-EXCLUSIVE DISTRIBUTORSHIP AGREEMENT


        This Distributorship Agreement (the "Agreement") dated as of October 10,
2002, is by and between ETHICON ENDO-SURGERY, INC., an Ohio corporation, of 4545
Creek Road, Cincinnati Ohio ("ETHICON"), and FISCHER IMAGING CORPORATION, a
Delaware corporation, of 12300 North Grant Street, Denver, Colorado 80241-3120
("FISCHER").

        WHEREAS, ETHICON already sells and desires to continue to sell the
Products in the Territory for use in the Field (In each case, as defined below)
during five term of this Agreement; and

        WHEREAS, ETHICON wishes to appoint FISCHER as its non-exclusive
distributor of certain Products in the Territory for use in the Field on the
terms and conditions set forth herein;

        WHEREAS, FISCHER desires to be appointed as ETHICON's non-exclusive
distributor of the Products In the Territory for use in the Field on the terms
and conditions set forth herein; and

        NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the sufficiency of which is acknowledged by both parties, the
parties hereto agree as follows:

        1.     DEFINITIONS. The following capitalized terms shall, except where
the context otherwise requires, have the meanings specified below:

        (a)   "Affiliate" shall mean with respect to any party to this
Agreement, any corporation or entity controlling, controlled by or under common
control with such party, whether through the ownership of voting securities, by
contract or otherwise.

        (b)   "FDA" shall mean the United States Food and Drug Administration or
any successor or substitute agency having Federal regulatory health care
responsibility for the Products and, where the context requires it, the
equivalent governmental agency in any other country.

        (c)   "Field" shall mean the market for Tables in the Territory.

        (d)   "Products" shall mean the Mammotome® Biopsy system, and any
accessories, and repair or service agreements related thereto and such
modifications, enhancements and variations thereof, as more particularly
described on Schedule 1(d) hereto, and "Product" shall mean any single Product.

        (e)   "Table" shall mean the MAMMOTEST® Stereotactic X-RAY Table
manufactured and sold by Fischer from time to time during the term of this
Agreement, including any variations, modifications, enhancements or upgrades
thereof.

        (f)    "Territory" shall mean the territory described on Schedule 1(c).

        2.     RIGHTS TO PRODUCT.

        (a)   Appointment. Subject to the terms and conditions hereinafter set
forth, and so long as this Agreement shall remain in effect, ETHICON hereby
appoints FISCHER as a distributor for the Products in the Territory for use in
the Field and FISCHER accepts such appointment and agrees to so act. FISCHER's
right to offer the Products in the Territory for use in the Field is
non-exclusive.

        (b)   Limit to Field. FISCHER agrees to use reasonable commercial
efforts in good faith to sell the Product with each Table that it sells. In the
event FISCHER sells a Table without a Product, it shall advise ETHICON within
30 days of the sale. FISCHER further agrees that it shall not, without the prior
written consent of a ETHICON representative, directly or indirectly, offer,
sell, resell, lease or promote Products outside the Field nor assist, directly
or indirectly, any other party

--------------------------------------------------------------------------------




to do so. The sale of the Product as a stand alone system without a Table would
be considered a sale outside the Field for purposes of this Agreement. If any
Products purchased by FISCHER hereunder are found to have been offered, sold,
resold, leased or promoted by FISCHER outside the Field or outside the Territory
or both without the prior written approval of ETHICON, it shall be considered a
material breach of this Agreement.

        (c)   Third Parties. FISCHER shall have no right to appoint any
sub-distributor or dealer for the Products or otherwise purport to grant any
rights to the Products to any third party, without the prior written consent of
ETHICON, including approval of the terms of any agreements creating any such
relationship. Any such consent or approval shall be in the sole discretion of
ETHICON.

        (d)   No Similar Products. During the term of this Agreement and in
consideration for the grant of the appointment in Section 2(a) above, FISCHER
shall not represent or offer for sale, or enter into any negotiation with any
third party to represent or offer for sale any product or device for breast
biopsy, other than the Product. Except as expressly set forth above, each of the
parties acknowledges this Agreement is not intended to confer on the other party
any right of exclusivity on or in connection with the subject matter of this
Agreement.

        (f)    Other Products. Nothing herein shall be deemed to grant FISCHER
any rights to market or distribute any products of any Affiliate of ETHICON or
to restrict any Affiliate of ETHICON from marketing any products, other than the
Product, in the Field.

        (g)   Discontinued Products. Nothing herein shall be deemed to prevent
ETHICON from discontinuing the sale of any or all Products hereunder. In the
event ETHICON elects to discontinue to offer any or all Products, this Agreement
shall be terminated in respect of the discontinued Product or Products. Other
than in a recall pursuant to Section 3(h), ETHICON shall give FISCHER 45 days
prior written notice of its desire to discontinue a Product.

        (h)   Modifications, Enhancements, Upgrades. In the event ETHICON
modifies, enhances or upgrades (each, an "upgrade") a Product during the term of
this Agreement, ETHICON agrees to provide FISCHER with such upgrade in
accordance with its then prevailing pricing policy regarding supply of the
upgrade and the upgrade shall be included in the definition of Products.

        3.     FISCHER ORGANIZATION AND EFFORTS.

        FISCHER shall use diligent efforts in good faith to develop the market
for and to sell the Products within the Field, and to such end:

        (a)   Training of Representatives. FISCHER shall be responsible for
ensuring substantially all its field representatives offering or selling the
Products and relevant administrative personnel who have oversight of the
Products attend one or more training courses regarding the Products, at least
one of which is to involve instruction by ETHICON, prior to such representative
distributing the Products in the Field.

        (b)   Product Materials. In connection with distributing the Products,
FISCHER agrees to use diligent efforts in good faith to ensure its
representatives shall use only the Products' promotional materials provided by
ETHICON. FISCHER acknowledges and agrees that it shall not develop, create, or
use or cause its representatives to use any other promotional material or
literature to offer the Products without the prior review and written consent of
ETHICON. Any such consent or approval shall be in the sole discretion of
ETHICON. FISCHER further agrees to use diligent efforts in good faith to cause
its representatives immediately to cease offering promotional material when
instructed in writing to do so by ETHICON. All ETHICON approved advertising by
FISCHER shall be without recourse to ETHICON for any expense incurred unless
such expense shall have been specifically authorized beforehand in writing by
ETHICON.

2

--------------------------------------------------------------------------------




        (c)   Statements and Claims. FISCHER shall instruct its representatives
to limit their statements, claims, representations and warranties regarding the
Products, including efficacy and safety, to those which are consistent with the
Products' FDA approved labeling and the Products' promotional materials.

        (d)   Compliance with Law. In the performance of all of its obligations
hereunder, the exercise of its rights hereunder and its use, operation and
storage of the Products, FISCHER shall comply with all applicable conventions,
laws, rules, regulations and order of governmental authorities having
jurisdiction over FISCHER and the Products. ETHICON agrees to advise FISCHER of
any FDA or other regulatory changes and updates affecting the Products.

        (e)   Conventions and Trade Shows; Education. FISCHER agrees to consult
with and to seek the prior written consent of ETHICON for any display relating
to the Products at any convention or trade show that FISCHER proposes to attend
during the term of this Agreement (a "Display Notice"). FISCHER further agrees
to consult with and seek the prior approval of ETHICON for any course to educate
customers and health care professionals about the Products that FISCHER may
sponsor or promote during the term of this Agreement.

        (f)    Inventory Control. FISCHER shall be responsible for inventory
control of the Products and sales reports. FISCHER will provide initial product
traceability information to ETHICON as set forth in Schedule 3(f). This
information shall be provided to ETHICON within 7 days of shipment of all
Products.

        (g)   Adverse Experience Reporting. FISCHER shall, throughout the
duration of this Agreement and for a period of 2 years after expiration or
termination hereof, promptly notify ETHICON of receipt of any information its
officers are aware of concerning any serious side effect injury, toxicity or
sensitivity reaction or any unexpected incident, and the severity thereof,
associated with the clinical use of the Products whether or not determined to be
attributable to such Products. FISCHER shall also furnish reports of non-serious
expected and non-serious unexpected adverse experiences associated with any
Product which its officers become aware of. Nothing herein shall relieve FISCHER
of its sole responsibility for reporting all adverse experiences with respect to
the Products in conformance with all applicable laws and requirements of any
governmental agency regulating the Field. The provisions of this Section shall
survive the expiration, cancellation or termination of this Agreement.

        (h)   Recalls. If ETHICON shall request, or if any governmental agency
having jurisdiction in the matter shall order, and ETHICON shall not timely
contest, any change in or corrective action with respect to any Product
distributed by FISCHER pursuant to this Agreement, ETHICON and FISCHER shall
consult in good faith concerning the nature thereof and the means of
implementing the same. If ETHICON shall determine to pursue such Product change
or corrective action, FISCHER shall cooperate in implementing the Product change
or corrective action, including, where indicated, notifying customers and
arranging with them for return of the affected Product. ETHICON shall reimburse
FISCHER for its reasonable costs of effecting any such Product change or
corrective action, except that FISCHER shall bear the costs of any such action
which results from the actions or omissions of FISCHER. ETHICON shall have no
liability to FISCHER for any claims based on lost profits or business injury
resulting from any such corrective action. In each case of any such corrective
action, the minimum volume target set forth in Section 4 below shall be
equitably adjusted. The provisions of this Section shall survive the expiration,
cancellation or termination of this Agreement.

        (i)    Quarterly Reports. Each party shall keep the other advised of
general market and other developments that may affect the sale of Products in
the Field, as well as information on competitive products and activities which
come to its attention. In addition, FISCHER shall provide ETHICON with a written
quarterly report on a region by region basis describing its sales

3

--------------------------------------------------------------------------------




and marketing activities for the preceding quarter and providing a forecast and
summary of marketing and promotional activities scheduled for the next quarter.

        4.     QUANTITIES, PRICES AND FORECASTS.

        (a)   Pricing. Transfer pricing and product availability schedules for
the Products are described in Schedule 4(a) attached hereto. FISCHER agrees
ETHICON may at any time change the transfer price upon 30 days prior written
notice to FISCHER provided FISCHER receives the lowest transfer price paid by
any other distributor or similar intermediary.

        (b)   Minimum Purchases. FISCHER agrees to place Purchase Orders (as
defined below) for the volume of Products set forth in Schedule 4(b) hereto (the
"Minimum Volume") during each calendar year of the term of this Agreement (each
such period a "Contract Year"). If FISCHER fails to place Purchase Orders with
ETHICON for the Minimum Volume, then the sole remedy of ETHICON is the option
(which option must be notified in writing to FISCHER) to increase the transfer
pricing in Schedule 4(a); provided, however, the transfer pricing shall not be
increased if FISCHER pays an amount to ETHICON equal to the difference between
the cost of the orders it placed during such year and the Minimum Volume.

        (c)   Limitation on Obligation to Supply. ETHICON's obligation to supply
each of the Products hereunder shall at all times be subject to the condition
that ETHICON is able to obtain or make a sufficient supply of such Product to
sell to FISCHER. ETHICON shall use reasonable commercial efforts to meet
delivery schedules. In the event that any Product available to ETHICON is in
short supply, ETHICON shall notify FISCHER of such shortage and shall reasonably
allocate to FISCHER a share of the amount of such Product available to ETHICON,
taking into consideration the respective unit sales of FISCHER and ETHICON's
other customers in the world for the Product(s). In such event, FISCHER's
minimum volume targets for Product purchases shall be equitably adjusted.

        (d)   Estimated Quantities. In order to assist ETHICON in its production
planning, FISCHER shall submit to ETHICON as soon as possible after the
effective date of this Agreement a Product-specific Forecast of its expected
requirements for Products in the First Contract Year. Thereafter, on a quarterly
basis, FISCHER shall submit to ETHICON a rolling, non-binding written Forecast
of FISCHER's expected requirements for Products for the following 12 month
period 15 days prior to the next quarter (the "Forecast").

        (e)   Purchase Orders. FISCHER shall submit to ETHICON a purchase order
on such form as the parties shall agree from time to time for its requirements
of a specific Product(s) (a Purchase Order), and ETHICON shall supply FISCHER
with the quantity so ordered.

        (f)    Terms of Sale. Subject to the provisions of Section 4(c) above,
all Purchase Orders for Product shall be subject to reasonable acceptance by
ETHICON, and all sales shall be subject to the terms and conditions of sale of
the standard purchase order of ETHICON and notified to FISCHER in writing at the
time of shipment. However, in the event such terms conflict with the terms and
conditions established in this Agreement, this Agreement shall prevail. No
provision on FISCHER's purchase order forms which may impose different
conditions upon ETHICON or any Affiliate shall be of any force or effect unless
expressly agreed to in writing by ETHICON.

        (g)   Payment. Terms for payment by FISCHER for Products ordered
hereunder shall be net 30 days, from the later of the date of invoice or
shipment on all purchases.

        (h)   Reporting. FISCHER shall provide ETHICON with quarterly sales
reports for the Products in a format approved by ETHICON from time to time. Such
reports will be provided to ETHICON on or before 30 days after the end of each
quarter during the term of this Agreement.

4

--------------------------------------------------------------------------------




        (i)    Audit. ETHICON shall have the right during regular business hours
to (i) inspect FISCHER's distribution facilities on reasonable advance notice of
30 days, (ii) review and audit FISCHER's books, records, inventories and
activities in connection with its obligations under this Agreement on reasonable
advance notice of 30 days, and (iii) ensure compliance with the FDA's regulatory
requirements and ETHICON's own quality assurance guidelines applicable to the
Products upon reasonable advance notice of 7 days.

        5.     DELIVERIES.

        In respect of Product order(s) that are up to 125% of the amount
specified for a particular Product in the Forecast (as updated for the relevant
month), ETHICON's standard lead time for delivery will be 30 days. In respect of
that portion of any Purchase Order which is for greater than 125% of the amount
of Product specified in the Forecast, ETHICON's standard lead time for delivery
will be 60 days. In the event Products are not available in the standard lead
times, ETHICON will notify FISCHER within 5 business days of receipt of an order
of the expected shipment date. ETHICON will deliver orders of FISCHER, freight
prepaid, FOB FISCHER's distribution facility specified in the Purchase Order.
ETHICON will make no additional payments for shipping Products, including excess
freight costs for rush orders, delivery to sites other than the FISCHER
distribution facility or for other accessorial charges. Claims for errors or
shortages in shipment must be reported to ETHICON promptly.

        6.     ETHICAL BUSINESS PRACTICES.

        ETHICON has represented to FISCHER that ETHICON's corporate policy
requires that ETHICON's business be conducted within the letter and spirit of
the law. By signing this Agreement, FISCHER agrees to conduct the business
contemplated herein in a manner which is consistent with such policy and the
terms and provisions of this Agreement including, but without limiting the
foregoing, FISCHER's obligations regarding product materials, statements and
claims, compliance with the law and auditing as more fully set forth in
Section 3 hereof. FISCHER's failure to abide by the provisions of this Section 6
shall be deemed a material breach of this Agreement and ETHICON may terminate
this Agreement in accordance with Section 13(c) hereof.

        7.     PRODUCT WARRANTY TO FISCHER.

        (a)   Warranty. ETHICON warrants to FISCHER that the Products upon
delivery will be of merchantable quality and shall comply with the
specifications therefor.

        (b)   Remedy. In the event FISCHER determines any Product delivered
hereunder did not upon delivery conform to the specifications therefor and
notifies ETHICON within 90 days of receipt of such Product or, in respect of
Products sold to customers, within a reasonable time after discovery of the
failure to conform, FISCHER shall cooperate with ETHICON in investigating such
circumstances. Upon confirmation of such nonconformity, ETHICON shall, at its
option, either refund the purchase price or promptly replace such Product at no
charge.

        (c)   Limitation on Warranty. The foregoing warranty shall not apply to,
and ETHICON shall have no responsibility hereunder or obligations pursuant to
paragraph (b) above for, any defects or damage caused by improper storage, drops
or misuse, abuse, neglect or accident unless caused by ETHICON or any of its
employees or agents.

        (d)   Limitation. The warranty stated above extends to FISCHER and its
direct customers only, and does not extend and may not be assigned to any other
party.

        (e)   Complaints. FISCHER shall communicate promptly to ETHICON's
Customer Service Department any product complaints received by FISCHER. FISCHER
will immediately notify by telephone ETHICON's Regulatory Affairs Department of
any inspection initiated by any governmental agency having any regulatory health
care responsibility which in either case affects or

5

--------------------------------------------------------------------------------




relates to any of the Products. FISCHER shall promptly notify ETHICON of any and
all communications received from any government or regulatory authority
concerning the Products and will provide ETHICON with copies of all
correspondence relating thereto. ETHICON shall have the right to participate in
the resolution of all such material communications. ETHICON agrees to notify
FISCHER of every FDA reportable event in respect of the Products.

        8.     INSURANCE: LIMITATION OF LIABILITY FOR DAMAGES.

        (a)   Insurance. During the term of this Agreement, FISCHER agrees to
maintain in full force and effect valid and collectible commercial general
liability insurance including product liability coverage in an amount of not
less than $10 million per occurrence and professional liability insurance in an
amount of not less than $2 million per occurrence which coverage shall be
secondary rather than primary. During the term of this Agreement, ETHICON agrees
to maintain in full force and effect valid and collectible commercial general
liability and product liability insurance in an amount of not less than
$10 million per occurrence. The insurance of ETHICON above shall be primary and
name FISCHER as an additional insured only in respect of the obligation of
ETHICON to indemnify FISCHER under Section 9(b) below. Upon the request of a
party hereto, the other party shall provide to the requesting party a
certificate of coverage or other written evidence reasonable satisfactory to the
requesting party of such insurance coverage.

        (b)   Limitation of Liability. As between themselves, neither party
shall, in any case, be liable to the other for special, incidental,
consequential or punitive damages arising from breach of warranty, breach of
contract, negligence or any other legal theory. For purposes of clarification
only, this provision does not apply in respect of claims by third parties.

        9.     INDEMNITIES.

        (a)   Patent Indemnity. ETHICON agrees to indemnify and hold FISCHER
harmless against and from all claims or actions for patent or other intellectual
property right infringement to the extent that such claim or action is based on
the assertion that the sale of a Product hereunder infringes any United States
patent or violates any intellectual property right of any third party, provided
that (i) FISCHER informs ETHICON promptly of any such claim or action asserted
against FISCHER, (ii) ETHICON shall have the right to control the defense
against any such claim or action, and (iii) FISCHER cooperates fully with
ETHICON in such defense.

        (b)   Negligence; Product Liability Indemnity. ETHICON agrees to
indemnify and hold harmless FISCHER, its officers or employees, against and from
(x) all claims or actions for personal injuries in connection with or arising
from or otherwise to the extent such claims or action is attributable to any
negligent acts or omissions of ETHICON, its employees and officers, and (y) all
product liability claims or actions for personal injuries sustained by any
employee or officer of FISCHER or any third party to the extent such claim or
action arises out of the use of a Product sold by ETHICON to FISCHER hereunder;
provided that (i) FISCHER informs ETHICON promptly of any such claim or action
asserted against FISCHER, (ii) ETHICON shall have the right to control the
defense against any such claim or action, and (iii) FISCHER cooperates fully
with ETHICON in such defense.

6

--------------------------------------------------------------------------------



        (c)   Indemnity by FISCHER. FISCHER agrees to indemnify and hold ETHICON
harmless against and from all claims or actions for personal injuries in
connection with or arising from or otherwise to the extent such claim or action
is attributable to (x) any negligent acts or omissions of FISCHER, its employees
or officers and (y) any (must include oral statements) statement, claim,
representation or warranty made by FISCHER, its employees or officers with
respect to a Product or the use of a Product which is not included in the
Product labeling, contained in ETHICON's written Product materials furnished to
FISCHER hereunder or previously approved by ETHICON in writing; provided that
(i) ETHICON informs FISCHER promptly of any such claim or action asserted
against ETHICON, (ii) FISCHER shall have the right to control the defense
against any such claim or action, and (iii) ETHICON cooperates fully with
FISCHER in such defense.

        (d)   Survival. This Article IX shall survive termination of this
Agreement

        10.   INTELLECTUAL PROPERTY.

        (a)   Ownership by Company and Affiliate. FISCHER acknowledges that, as
between FISCHER and ETHICON, ETHICON or an Affiliate of ETHICON is the exclusive
owner of or has all rights to the patents, trademarks, copyrights, and
confidential information used in connection with the Products, including but not
limited to those trademarks described on Schedule 10(a) hereto.

        (b)   Use by FISCHER. The containers and packaging for all Products
offered by FISCHER shall bear ETHICON's trademarks and name, as approved by
ETHICON. Except as otherwise required by law, no other marking or labels shall
be affixed to the containers in which Products are packaged or shipped without
approval of ETHICON. In the performance of this Agreement, FISCHER is entitled
to display such of ETHICON's trademarks and copyrighted material as approved by
ETHICON for the Products; provided, however, that FISCHER shall follow
instructions of ETHICON at all times as to the use or discontinuance of such
trademarks and copyrights. Products shall always be offered under such of
ETHICON's trademarks, if any, as ETHICON may elect. Use of any such trademarks
shall not give FISCHER any right to such trademarks.

        11.   CONFIDENTIAL INFORMATION.

        As used herein, confidential information includes but is not limited to
all information given to or acquired by either party in the course of this
Agreement relating to the other party, any Affiliates, the Products, their
design, manufacture, composition and use, and information relating to the
present or projected marketing of the Products and strategic plans of either
party but specifically excluding the sales reports described in
Section 4(h) hereof. The parties agree they shall not divulge any confidential
information to third parties or use any confidential information except in
furtherance of this Agreement and not for any purpose competitive with the other
party. Upon the effective date of termination of this Agreement, each party
shall return all of such other party's confidential information in written form
including all copies and extracts of such confidential information and all notes
based thereon. This provision shall survive termination of this Agreement until
the parties have returned the confidential information of the other party. This
obligation of confidentiality shall not apply to any information which is or
later becomes public knowledge through no fault of the other party, or which is
subsequently acquired by the other party from sources under no obligations of
secrecy, or which is reasonably required to be disclosed by law or in order to
obtain any appropriate governmental approvals but only to the extent such
disclosure is so required.

        12.   TERM OF AGREEMENT; TERMINATION.

        (a)   Term. This Agreement shall be for a term beginning on October 10,
2002 and continuing through and until October 10, 2004. Any renewal of this
Agreement shall be subject to mutual agreement of the parties.

7

--------------------------------------------------------------------------------

        (b)   Material Breach. Either party may terminate this Agreement for any
material breach of this Agreement (including non-payment of money) by the other
party, effective 60 days after the giving of written notice to the other party
of the reasons for such termination and such other party shall fail to
substantially cure or rectify the deficiencies specified in such notice within
said period.

        (c)   Insolvency. This Agreement shall terminate automatically without
notice to either party if either party shall become insolvent, be adjudicated
bankrupt, shall make a general assignment for the benefit of creditors, or shall
take the benefit of any insolvency, reorganization or other relief act or
similar law, or if a receiver or trustee be appointed for any substantial part
of its property.

        13.   EFFECT OF TERMINATION.

        (a)   No Penalty. No penalty, indemnity or other liability or payment
shall be assessed against either party by reason of any lawful termination as
herein provided; provided, however, that termination of this Agreement shall not
release either party from any liability which at the time of termination has
already accrued to the other party hereto or which after termination may accrue
in respect of any act or omission prior to termination.

        (b)   Discontinuance Upon Termination. In the event of termination or
expiration of this Agreement for any reason, FISCHER shall cease offering the
Products and cease all use of the patents, trademarks, copyrighted material and
confidential information of ETHICON and its Affiliates within 30 days of the
effective date of termination or expiration of this Agreement. FISCHER shall
return to ETHICON all property of ETHICON in FISCHER's possession, including,
without limitation, literature, instructions, manuals, brochures, reprints, and
marketing. Thereafter, without the prior written consent of ETHICON, FISCHER
shall not offer, sell or resell, directly or indirectly, any Products, including
any capital equipment, to any third party. FISCHER specifically acknowledges
that doing so is likely to cause confusion, mistake, deceive the public, or
trade upon the good will of the Products, thereby causing harm to ETHICON.

        (c)   Repurchase by ETHICON. ETHICON shall as soon as practicable after
the date of termination conduct an audit of FISCHER's inventory of Products.
Notwithstanding the above paragraph, if this Agreement did not terminate
following a breach by FISCHER and if previously agreed to in writing by ETHICON,
FISCHER will be permitted to sell off all its existing inventory of Products
after the 30 day period provided in paragraph (b) above. If ETHICON does not
permit or FISCHER does not wish to sell all existing inventory after the 30 day
period, ETHICON will buy back from FISCHER that amount of Products in the
FISCHER Inventory equal to the dollar amount of Products specified in the
current quarterly Forecast at the same price that FISCHER bought such Products
from ETHICON. In respect of all other Products in the FISCHER Inventory, ETHICON
will repurchase such Products subject to a 15% restocking fee. If this Agreement
is terminated due to breach of this Agreement by FISCHER, all Products in the
FISCHER inventory will be repurchased at the same price FISCHER bought such
Products from ETHICON less a 15% restocking charge. For purposes of this clause,
"Products in the FISCHER Inventory" shall be limited to those Products that are
of merchantable quality (specifically excluding sales demonstration units and
other used equipment). ETHICON shall be under no obligation to repurchase any
sales demonstration units or other used equipment and agrees that FISCHER may
sell such units and equipment.

        (d)   Survival. The provisions of Sections 3(g) and (h), 10, 11, 12 and
this Section 13 shall survive termination of this Agreement.

        14.   INDEPENDENT CONTRACTORS.

        ETHICON and FISCHER are Independent contractors. Neither FISCHER nor its
employees or representatives are employees, agents or representatives of ETHICON
or the Affiliates, and shall not hold themselves out as such, nor do they have
authority or power to bind ETHICON and the Affiliates

8

--------------------------------------------------------------------------------


or contract in ETHICON's or any Affiliate's name. FISCHER shall bear all
expenses incurred by it in acting hereunder, including without limited the
generality of the foregoing all office expenses, traveling and entertainment
expenses, postage and salaries of its representatives and its other personnel,
as well as all advertising and promotional expenses.

        15.   NOTICES, COMMUNICATIONS, ETC.

        Any notice or other communication required or permitted hereunder shall
be sufficient if in writing and delivered by messenger or mailed by first class
mail, postage prepaid, or by facsimile, to the address of the recipient party at
its address set forth below or as changed by notice given hereunder.

If to ETHICON:

ETHICON ENDO-SURGERY, INC.
4545 Creek Road
Cincinnati, Ohio
Attention: Vice President, Sales & Marketing, Breast Care
Fax: (513) 337-3666

With a copy to:

Associate General Counsel, Corporate
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Fax: (732) 524-2788

If to FISCHER:

FISCHER IMAGING CORPORATION
12300 North Grant Street
Denver, Colorado 80241-3120
Attention: Vice President, Marketing
Fax: (303) 450-4308

        Notices or communications shall be effective when received or otherwise
known to the recipient or its legal representative. This provision is not
intended to be exclusive, and any notice actually received shall be sufficient

        16.   ASSIGNMENT.

        This Agreement and the rights and obligations hereunder shall be binding
upon and inure to the benefit of the parties hereto, provided, however that
ETHICON is entitled to assign its rights and obligations under this Agreement to
any Affiliate without prior written approval from FISCHER, but FISCHER is not
entitled to assign this Agreement to any other party without the prior written
approval of ETHICON, which may be withheld in its sole discretion.

        17.   FORCE MAJEURE.

        (a)   Application. No failure or omission, in whole or in part, to carry
out or observe any of the terms, provisions or conditions of this Agreement
shall give rise to any claim by ETHICON against FISCHER or by FISCHER against
ETHICON or be deemed to be a breach of this Agreement, if the same is caused by
or arises out of force majeure.

        (b)   Definition. To the extent that it is not within the reasonable
control of the party whose performance under this Agreement is affected thereby,
the term "force majeure" as used in this Agreement shall mean war, hostilities,
acts of the public enemy, acts of terrorism, riot, or public disorder; acts of
Government; acts of God or the elements; failure of transportation; failure of

9

--------------------------------------------------------------------------------




equipment or facilities of third parties; labor disturbances; and any other
cause whether or not of a similar nature provided that it is beyond the
reasonable control of the party thus prevented from performing its obligations
hereunder, which would have the effect of preventing and/or impeding the supply
of Product in accordance with the terms of this Agreement, except that FISCHER
shall not be relieved of any obligations to make any payments when due under
this Agreement.

        (c)   Notice. The party affected shall give the other party notice of
the cause preventing or hindering the production, delivery or shipment of
Product and shall give a further notice as soon as practicable after such cause
has ceased to have effect.

        19.   NO AUTOMATIC WAIVER INVALIDITY.

        Failure to enforce any provision of this Agreement by either party shall
not be construed as a waiver of that provision. If any provision of this
Agreement is deemed invalid, illegal or incapable of being enforced under any
applicable rule of law or public policy, the remainder of this Agreement shall
be valid and otherwise enforceable to the fullest extent permitted by law;
provided, however, that if the validity or unenforceability of such part of or
provision in this Agreement substantially denies to a party the intended
benefits of this Agreement, this Agreement may be terminated by such party on
30 days written notice to the other party hereto.

        19.   GOVERNING LAW.

        This Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York, without respect to the laws that might
otherwise govern under applicable principles of conflict of laws.

        20.   DISPUTES.

        Except as expressly provided otherwise in this Article 20, any
controversy or claim arising out of or relating to this Agreement or the
validity, inducement, or breach thereof (each such controversy or claim is
hereinafter referred to as a "Dispute"), shall be settled as follows:

        (a)   Officers at or above the Vice President level of each party shall
attempt to resolve any Dispute prior to commencing the procedures set forth
below.

        (b)   If after seven days the officers are unable to resolve the
Dispute, the Chief Executive Officer and/or the highest ranking officer of each
party shall submit to non-binding mediation which shall take place for a period
of one day in New York, New York before a mediator that is knowledgeable about
the subject matter of the Dispute and that is mutually acceptable to the
parties. If the parties are unable to agree on the selection of a mediator, a
mediator will be chosen by an arbitrator selected pursuant to the rules of the
American Arbitration Association (AAA) who will then select such mediator from a
list of distinguished neutral mediators maintained by the AAA. The mediator
shall confer with the parties to design procedures to conclude the mediation
within no more than 45 days after initiation. Under no circumstances shall the
commencement of arbitration under paragraph (c) below be delayed more than
45 days by the mediation process specified in this paragraph (b). Each party has
the right to pursue any provisional relief from the appropriate court, such as
attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the arbitration, even
though mediation has not been commenced or completed.

        (c)   If during such one-day mediation the parties are unable to resolve
the Dispute, the Dispute shall be settled by arbitration before a single
arbitrator in accordance with the Commercial Arbitration Rules of the AAA then
pertaining, except where those rules conflict with this provision, in which case
this provision controls. The parties hereby consent to the jurisdiction of the
Federal District Court for the Southern District of New York for the enforcement
of these provisions and the entry of judgment on any award rendered hereunder.
Should such court for any

10

--------------------------------------------------------------------------------




reason lack jurisdiction, any court with jurisdiction shall enforce this clause
and enter judgment on any award. The arbitrator shall be an attorney
specializing in business litigation who has at least 15 years of experience with
a law firm of over 25 lawyers or was a judge of a court of general jurisdiction.
The arbitration shall be held in New York. New York and the arbitrator shall
apply the substantive law of New York, except that the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act. Within 30 days of initiation of arbitration, the parties shall
reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than
six months from selection of the arbitrator. Failing such agreement, the AAA
will design and the parties will follow such procedures. The parties agree
neither to request or seek to enforce any punitive, consequential, exemplary or
special damages from the arbitrator and the arbitrator shall not be empowered to
grant any such damages. The arbitrator shall issue written findings of fact and
conclusions of law. Either party may appeal issues of law to the appropriate
court, including the application of law to the facts.

        (d)   The arbitrator shall be bound by the express terms of this
Agreement and may not amend or modify such terms in any matter. Any award
rendered by the arbitrator shall be consistent with the terms of this Agreement,
and such terms shall control the rights and obligations of the parties. The
proceedings shall be confidential and the arbitrators shall issue appropriate
protective orders to safeguard both parties' confidential information.

        21.   PUBLICITY.

        No party to this Agreement shall originate any publicity, news release
or other public announcement, written or oral, without the prior written consent
of the other party hereto if such other party or any Affiliate (a "Named Party")
is named in such publicity, news release or public announcement, except where
required by law; provided, that in such event, the party issuing same shall
still be required to consult with the Named Party a reasonable time prior to the
release of the publicity, news release or public announcement to allow the Named
Party to comment thereon and, after its release, shall provide the Named Party
with a copy thereof. For clarification, both parties agree FISCHER may issue a
press release in connection with the commencement or termination of this
Agreement subject to prior review by ETHICON.

        22.   INTEGRATION; MODIFICATION.

        This Agreement together with the Schedules hereto consists of the entire
Agreement between the parties with respect to the distribution of Product in the
Territory for use in the Field; provided, however, that the parties hereby
recognize that this Agreement explicitly contemplates the furnishing of certain
documents in the future, including, without limitation, sales forecasts and
price lists, and this section shall not be deemed to invalidate any such
documents that are contemplated to be provided. This Agreement may be modified
only by a writing signed by an authorized officer of the party against which
such modification is asserted. Specifically, but without limitation of the
foregoing, no provision of any purchase order or other form used by FISCHER in
any transaction contemplated by this Agreement shall add to, detract from or in
any other way modify this Agreement unless specifically agreed to in a separate
writing signed by an authorized officer of ETHICON.

11

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.


 
 
ETHICON ENDO-SURGERY, INC.
 
 
By:
 
/s/  RICHARD DAKERS      

--------------------------------------------------------------------------------

    Name: Richard Dakers     Title: VP Worldwide Business Development
 
 
FISCHER IMAGING CORPORATION
 
 
By:
 
/s/  STEPHEN BURKE      

--------------------------------------------------------------------------------

    Name: Stephen Burke     Title: EVP Finance & CFO

12

--------------------------------------------------------------------------------

SCHEDULE 1(c)

TERRITORY

50 States and District of Columbia of the United States.

The Parties may add territories to the Agreement by a modification in accordance
with Section 22 of the Agreement.

13

--------------------------------------------------------------------------------



QuickLinks


NON-EXCLUSIVE DISTRIBUTORSHIP AGREEMENT
